Citation Nr: 1812430	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1977 to June 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  In July 2014 the Board remanded this case for further development.


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran incurred a generalized anxiety disorder as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for generalized anxiety disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has identified multiple in-service stressors that he reports are the basis for his psychiatric disorder, primarily based upon his military occupational specialty (MOS) of military policeman (MP).  Among other things, he identified the circumstances in which he sustained scars from dog bites due to his duties as a dog handler.  The Board notes the Veteran is service connected for multiple dog bite scars.  He also related hazing incident(s), and other purported in-service stressors which he contends constitutes "fear of hostile military or terrorist activity" for purposes of service connection for PTSD.  See 38 C.F.R. § 3.304(f)(3).  He also described fear of hostile military or terrorist activity based upon being in the combat area of Grenada in 1983.  His service personnel records confirm that he received an Armed Forces Expeditionary Medal based upon service related to Grenada.  As such, the Board has found his account of these purported stressors to be credible.

The Veteran was accorded VA medical examinations regarding this case in September 2009 and September 2010, which included findings against the claim.  However, for the reasons detailed in the July 2014 remand, the Board essentially found these examinations were not adequate for resolution of this case and remanded for a new examination.

In September 2014, the Veteran underwent a new VA examination which diagnosed generalized anxiety disorder, which the Board notes is consistent with the findings of the September 2009 and September 2010 VA examinations.  Further, the examiner stated this disorder was "[j]ust as likely as not related to military stressors."  The stressors noted in this examination include those noted above which were deemed credible by the Board.

No competent medical evidence is of record that explicitly refutes the findings of the September 2014 VA examiner regarding the etiology of the Veteran's generalized anxiety disorder.  In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran incurred a generalized anxiety disorder as a result of his active service.  Therefore, service connection is warranted.

The Board acknowledges that the treatment records show diagnoses of other psychiatric disorders in addition to anxiety disorder, and the law does not preclude establishing service connection for a separately diagnosed acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Nevertheless, at his February 2014 hearing the Veteran indicated that a grant of service connection for any psychiatric disorder, however, diagnosed, would satisfy his appeal.  See Transcript p. 13.  Thus, this decision constitutes a full grant of the benefits sought on appeal.


ORDER

Service connection for generalized anxiety disorder is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


